Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite the limitation "a width in a first direction".  But there is already “a first direction” in the limitation newly-added to claims 1 and 19, “a point […] overlaps […] in a first direction”.  It is therefore unclear whether applicant intends to define a separate first direction, or recite the same first direction.  For the purposes of examination and to further compact prosecution, the second “a first direction” will be read as “the first direction.”
Claims 2-11 and 20 depends from claims 1 and 19, and are rejected for the reasons above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 9, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over, Eid (US 20210057354 A1).
Regarding claim 1, Eid discloses a semiconductor module (semiconductor package 1102, first annotated Fig 11), comprising: a substrate (substrate, abstract) having a central region (central region, first annotated fig 11) and an edge region (edge region, first annotated fig 11) that surrounds the central region, the edge region including a first edge section (first edge section, first annotated fig 11) that includes a corner zone of the substrate; a second edge section (second edge section, annotated fig 4) disposed between the central region of the substrate and a lateral surface of the substrate; a plurality of semiconductor packages (dies 1115-1119) mounted on the substrate; and a heat radiation structure (lid abstract) on the semiconductor packages, wherein the heat radiation structure includes: a first part on top surfaces of the semiconductor packages (planar surface of lid para 0068); and a second part (lid 1102d) that completely surrounds the semiconductor packages, the second part and the first part being connected as parts of a single unitary body formed of a same material to each other on the edge region of the substrate (fig 12), wherein a point (a point in the first edge section, first annotated fig 11) in the first edge section overlaps the plurality of semiconductor packages in a first direction (point on the substrate is located between chips 1118 and 1119 in the second direction, and overlaps 1115 in the first direction), first annotated fig 11) and in a second direction perpendicular to the first direction in a plain view, and wherein a width in a first direction of the second part on the first edge section (a width in a first direction, annotated fig 11) is different from a width in the first direction of the second part on the second edge section (a width in a first direction, annotated fig 11).
Regarding claim 2, Eid discloses that the semiconductor packages include a first semiconductor package and a second semiconductor package) different from the first semiconductor package, wherein the first semiconductor package is disposed on the central region of the substrate, and wherein the second semiconductor package is disposed on the edge region of the substrate (fig 11).
Regarding claim 3, Eid discloses that the second semiconductor package includes a memory chip (memory para 0042).

Regarding claim 8, Eid discloses that portions of the edge region are zones on which the semiconductor packages are mounted (e.g. second edge section, first annotated fig 11), and other portions of the edge region are spaced apart from the semiconductor packages (e.g. first edge section, first annotated fig 11), the other portions of the edge region are zones on which the semiconductor packages are not mounted and overlap the second part (e.g. 1102d, first annotated fig 11) of the heat radiation structure.
Regarding claim 9, Eid discloses that the second part of the heat radiation structure (1102d, first annotated fig 11) at least partially covers the other portions of the edge region (first annotated fig 11).

    PNG
    media_image1.png
    648
    927
    media_image1.png
    Greyscale



Regarding claim 11, the embodiment of Eid fig. 10 and 11 further discloses an adhesive layer (adhesive layer 1025, fig 10) between the substrate and the second part of the heat radiation structure, wherein the adhesive layer is in contact with a bottom surface of the second part and with a top surface of the substrate.        

Regarding claim 12, Eid discloses a semiconductor module (semiconductor package of e.g. fig 11, comprising: a substrate (substrate 1001, fig 10) having a central region (central region, second annotated fig. 11), an outer region (outer region, second annotated fig. 11) that surrounds the central region, and a middle region (middle region, second annotated fig. 11) disposed between the central region and the outer region; a first semiconductor package (die shadow 1115) mounted on the central region of the substrate; a plurality of second semiconductor packages (die shadows 1116-1119) mounted on the middle region of the substrate; and a heat radiation structure (lid 1102) disposed on the first semiconductor package and the second semiconductor packages, wherein the heat radiation structure includes: a first part (surface 1102b) that is disposed on top surfaces of the first and second semiconductor packages; a second part (second part, second annotated fig 11) that surrounds the middle region, the second part and the first part being connected to each other (connected via sealant 1025, fig 10) on the outer region of the substrate; a third part (third part, second annotated fig. 11) that is spaced apart from the second part and surrounds the first semiconductor package, the third part and the first part being connected to each other on the central region of the substrate (planar bottom surface of lid 1102b connects to all legs, as shown in fig 10); and a fourth part (fourth part, annotated fig 11) that connects the second part to the third part, wherein the first part, the second part, the third part, and the fourth part are connected as parts of a single unitary body formed of a same material to each other (“unitary body” defined in specification as two identical materials connected without 
	Regarding claim 13, Eid further discloses that one end of the fourth part is connected to the second part, another end of the fourth part is connected to the third part, and the fourth part runs across the middle region (second annotated fig. 11).
Regarding claim 14, Eid further discloses that the fourth part is on the middle region of the substrate, and the fourth part extends radially from the central region (second annotated fig. 11).
Regarding claim 15, Eid further discloses that in a plan view, the fourth part is disposed between (horizontally between) the second semiconductor packages.
Regarding claim 16, Eid further discloses that the first semiconductor package is different from the second semiconductor packages, and the first semiconductor package includes a logic chip (microprocessor para 0042), a system-on-chip (SOC), or an application processor (AP).
Regarding claim 17, Eid further discloses a thermal conductive layer (thermal interface material TIM 1030, fig 10) between the first semiconductor package and the heat radiation structure (lid 1102, fig 11) and between the second semiconductor packages (additional thermal interface material TIM 1030, fig 10) and the heat radiation structure, wherein the thermal conductive layer is in contact with the first part. 

    PNG
    media_image2.png
    451
    624
    media_image2.png
    Greyscale



Claims 5-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eid in view of Chang (US 20070069366 A1).
Regarding claim 5, Eid discloses that the second part of the heat radiation structure includes: an outer surface that is externally exposed; and an inner surface that is opposite to the outer surface and is adjacent to the semiconductor packages (fig 11) wherein, in a plan view, the outer surface has a tetragonal ring shape along lateral surfaces of the substrate (outer part of lid surrounds the substrate in a 4-sided structure).  
Eid does not expressly disclose that in a plan view, the inner surface is crooked along lateral surfaces of the semiconductor packages
However, it is very common to bend, angle, or curve the descending part of a semiconductor package lid.  For example, in the same field of art, Chang discloses a second part (constraint stiffener 3, 
One of ordinary skill in the art could substitute the second part of Chang for the most external of the second parts of Eid, for example by adjusting the shape of the descending parts of the lid as in Chang, to surround the semiconductor packages of Eid.  In the combination, the elements would continue to perform the same functions as they do separately: the first part of Eid (the heat diffusing lid) would continue to conduct heat away from the die, while the second part of Chang (the shaped support or stiffener) would continue to increase the contact region between the second part and the substrate and thus reduce warpage, as disclosed by Chang at e.g. para 0026.  Given this analysis, one of ordinary skill in the art at the time of filing would have recognized that the shape of the second part of Eid could be adjusted or angled to increase the substrate surface area being contacted, without unpredictable results.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 6, the combination of Eid and Chang of claim 5 further discloses that the inner surface of the second part on the first edge section (corner portion of stiffener 4, fig 3, Chang) is not aligned with the inner surface of the second part (upper middle of stiffener 4, fig 3 Chang) on the second edge section.


	Regarding claim 19, Eid discloses a semiconductor module (semiconductor package of e.g. fig 10 with lid of fig 11, para 0102), comprising: a substrate (substrate 1001) having a central region (central region, annotated fig 11) and an edge region (middle region and outer region, annotated fig. 11) that surrounds the central region, in a plan view, the edge region including a first edge section (e.g. any corner region of 1102d) that includes a corner zone of the substrate; a second edge section (e.g. any region of 1102d between corners) disposed between the central region of the substrate and a lateral surface of the substrate; a plurality of semiconductor packages (die shadows 1115-1119) mounted on the substrate; a plurality of connection terminals (electrical coupling on the bottom of each die, e.g. abstract) disposed between the substrate and the semiconductor packages.
	Eid does not expressly disclose a plurality of external terminals disposed on a bottom surface of the substrate and coupled to the connection terminals, although Eid discloses a variety of connectors and embodiments for the substrate including PCB with vias and metallic pads at e.g. para 0041.  
	In the discussion of prior art, Chang discloses that the substrate may include a plurality of external terminals (solder balls 60, fig 1) disposed on a bottom surface of the substrate (substrate 20) and coupled to the connection terminals (solder bumps 40).  These external terminals could likewise be included on the bottom surfaces of the substrate of Eid and coupled to the connection terminals of Eid.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 19, the combination of Eid and Chang discloses a heat radiation structure (lid 1102, Eid) disposed on the semiconductor packages; and a thermal conductive layer (thermal layer 1030, fig 10 Eid) disposed between the heat radiation structure and the semiconductor packages, wherein the semiconductor packages include: a first semiconductor package (1115, fig 11 Eid); and a plurality of second semiconductor packages (1116-1119, Eid) different from the first semiconductor package, wherein the heat radiation structure includes: a first part (surface 1102b, Eid) on top surfaces of the first and second semiconductor packages; and a second part (legs 1102a-d, Eid) that completely surrounds (1102d surrounds, fig 11 Eid; see also fig 10 1002d) the first and second semiconductor packages in a plan view, the second part and the first part being connected as parts of a single unitary body formed of a same material (legs 1002d connect to lid 1010, fig 10 Eid; of same material, copper, para 0043, 0045) to each other on the edge region of the substrate, wherein a point in the first edge section overlaps the plurality of semiconductor packages in a first direction and in a second direction perpendicular to the first direction in a plain view (point, first annotated fig 11), and 
Regarding claim 20, the combination of Eid and Chang of claim 19 further discloses an adhesive layer (sealant 1025, fig 10) between the substrate and the second part (4 of Chang, replacing 1102d of Eid fig 11) of the heat radiation structure, wherein the adhesive layer is in contact with a bottom surface of the second part of the heat radiation structure and with a top surface of the substrate (Eid fig 10.)

Claims 10 and 18 are rejected under 35 U.S.C. 102(a)(2) or in the alternative under 35 U.S.C. 103 as being unpatentable over Eid.
Regarding claim 10, the embodiment of Eid figs 10-11 does not expressly disclose that a ratio of a planar area of a bottom surface of the second part to a planar area on which the semiconductor packages are mounted falls within a range of about 0.78 to about 2.  However, Eid discloses a variety of shapes, conformations, and layouts for substrate posts and lid legs, and discusses considerations relevant to the areas these features occupy on the substrate, at .e.g. para 0037.  One of ordinary skill in the art would have readily recognized the relation between space available for chips and space occupied by stiffening or thermal elements.  Thus, optimizing the layout of the package by rearranging adjacent chips and accordingly moving or resizing the posts and legs would have been would have been an obvious matter of design choice and optimization.  Absent evidence that a claimed range is critical, rearranging parts of an invention typically involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Change in the proportions, without any criticality, are within the level of skill in the art as the particular proportional range claimed by applicant encompasses a variety of configurations that a person having ordinary skilled in that will find obvious to provide using routine experimentation; In Re Dailey, 149 USPQ 47 (CCPA 1976).

.

	

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.
Regarding “a unitary body formed of a same material”:
	Applicant argues that Eid cannot be relied on to teach parts of the lid being a unitary body formed of a same material, because Eid teaches that post features may be formed by spraying one or more powder materials to form the respective shapes (remarks of 01/04/2022, page 1).

Eid further discloses that the lid may be formed of “a thermally conductive material, such as metal. For example, the lid 102 may be formed from at least one of copper, aluminum, steel, nickel, any other metal, a metal alloy, any other conductive material, or any combination thereof” Eid para 0043, and that legs or posts “may be formed using materials such as metals (e.g., copper (Cu), aluminum (Al), titanium (Ti), nickel (Ni), etc.), metal alloys (e.g., stainless steel), metal/ceramic composites (e.g., Cu/diamond, Cu/alumina), and/or any combination thereof.” Eid para 0045.  Thus, Eid discloses that the two structures may be formed of the same material (copper.)  
	If applicant wishes to argue that the method of forming the device of Eid must result in some undisclosed grain boundary or interface, evidence to this effect has not been submitted, and neither term of art is presently claimed.  

    PNG
    media_image3.png
    527
    735
    media_image3.png
    Greyscale

Regarding point and width limitations:
	Applicant argues “Furthermore, Claim 1 includes other limitations, such as "a point in the first edge section overlaps the plurality of semiconductor packages in a first direction and in a second direction perpendicular to the first direction in a plain view" and "a width in a first direction of the second part on the first edge section is different from a width in the first direction of the second part on the second edge section." The Office Action relies on Eid as allegedly disclosing these limitations. See Office Action, p3 and Fig. 4 of p4. The Office Action has not shown these limitations.”  (remarks of 01/04/2022, page 2).
	Examiner’s response: Regarding widths, the office action of 10/06/2021 provided labeled figures with the claimed widths, see annotated fig 4 of Eid, page 5 of OA of (10/06/2021).   No particular deficiency in the drawing has been identified, and it is unclear from applicant’s argument how the label is insufficient to show the limitation.  Regarding “a point in the first edge section”, the examiner concedes that the point in this area of substrate was not labeled, because it was not claimed.  Nevertheless, because terms such as “point”, “part”, “section”, and “portion” appear to refer to . 

    PNG
    media_image4.png
    648
    927
    media_image4.png
    Greyscale


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bivona (US 5990418 A) discloses integrated heat spreading lids without an interface between posts and lid, e.g. fig 5.

    PNG
    media_image5.png
    295
    493
    media_image5.png
    Greyscale

	Radu (US 6943436 B2) discloses integrated heat spreading lids without an interface between posts and lid, e.g. fig 2A.

    PNG
    media_image6.png
    520
    665
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    323
    514
    media_image7.png
    Greyscale

Dubey (US 20200395269 A1) discloses integrated heat spreading lids without an interface between post and lid 110, e.g. fig 5a.

    PNG
    media_image8.png
    478
    789
    media_image8.png
    Greyscale

Lin (US 20130119529 A1) discloses integrated heat spreading lids without an interface between post and lid, e.g. fig 1.

    PNG
    media_image9.png
    290
    475
    media_image9.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva

application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817